Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

The numbering of original claims 1-21 is renumbered.  Claim(s) 1 and 6 have been canceled, and no new claims have been added.  

The following is an examiner’s statement of reasons for allowance:

The Office has deemed Applicant’s latest claim amendments and corresponding remarks (dated 2/28/2022) persuasive to overcome the current rejection of the claims over the applied prior art reference(s) or any other reasonable rejection of the claims over additional candidate prior art and/or prior art combination, and the claims are thus considered in condition for patentability (MPEP § 1302.14).  
In particular, the Office notes that Applicant’s latest claim amendments incorporating the subject matter and limitations recited by dependent claim 6 (previously objected-to by the Office in the initial Office action) into independent claim 2 (and similarly into claims 11 and 17) place the application claims in condition for allowance.  Specifically, the Office notes that none of the currently applied prior art references (Reed, Joseph and/or O’Kane), nor any other candidate prior art reference expressly and sufficiently discloses a combination of features recited by independent claims 2, 11 and 17 as a whole, and in particular the amended or allowable feature{s} of the system comprising memory and processing circuitry to implement a Machine Learning model, provide the first portion of the communication and communication context of the communication to the ML model, the communication context including (a) content from an associated, different communication or (b) content from a second, different portion of the communication; evaluate the ML model to produce the purpose of the first portion of the communication, and provide the purpose of the first portion of the communication, wherein the ML model implements a purpose-based attention operation on encoded sentences and generates weighted and encoded sentences, and implements a feature fusion operation that. receives the weighted, encoded sentences and generates an attention matrix that includes values indicating, for respective portions of the content, which portions of the context are relevant. Accordingly, the independent claims are considered allowable over prior art.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenford Madamba whose telephone number is 571-272- 7989. The examiner can normally be reached on Monday-Friday 9:00AM- 5:00PM, first Fridays OFF. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451